Citation Nr: 0809391	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for arthritis of multiple 
joints (other than right great toe), to include as a residual 
of manifestation of gouty arthritis.

2.  Entitlement to service connection for arthritis of 
multiple joints (other than right great toe), to include as a 
residual of manifestation of gouty arthritis.

3.  Entitlement to an effective date earlier than August 29, 
2006 for the assignment of a 10 percent evaluation for 
arthritis of the right great toe, residual of gout with 
hallux valgus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to April 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for degenerative arthritis, 
finding that the veteran had not submitted new and material 
evidence to reopen the claim.  Irrespective of the RO's 
action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for arthritis.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In March 2007, the RO granted an 
increased rating of 10 percent for right great toe arthritis, 
residual of gout with hallux valgus, assigning an effective 
date of August 29, 2006.  The veteran filed what the Board 
construes as a valid notice of disagreement with the 
effective date in May 2007.

On March 5, 2008, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The issues of service connection for arthritis of multiple 
joints (other than right great toe), to include as a residual 
of manifestation of gouty arthritis, and entitlement to an 
effective date earlier than August 29, 2006 for the 
assignment of a 10 percent rating for right great toe 
arthritis, residual of gout with hallux valgus, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Service connection for arthritis of the multiple joints 
(other than the right great toe), to include as a residual 
manifestation of gouty arthritis, was denied in a March 2003 
Board decision.

2.  Evidence received since the March 2003 Board decision is 
not cumulative or redundant of previously submitted evidence, 
and raises a reasonable possibility of substantiating the 
service connection claim for arthritis of the multiple joints 
(other than the right great toe), to include as a residual 
manifestation of gouty arthritis.


CONCLUSION OF LAW

Evidence added to the record since the March 2003 Board 
decision is new and material and the claim of entitlement to 
service connection for arthritis of the multiple joints 
(other than the right great toe), to include as a residual 
manifestation of gouty arthritis, is reopened. 38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence

The RO originally denied service connection for gouty 
arthritis in October 1961 on the basis that there were 
minimal residuals shown at that time.  The veteran was 
notified of this decision, but did not file an appeal.  Thus, 
the October 1961 rating decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302(a).  

In December 1996, the veteran filed a claim to reopen service 
connection for arthritis.  The RO continued to deny the claim 
in June 1997 on the basis that the veteran had not submitted 
new and material evidence to reopen the claim.  The veteran 
did not appeal this rating decision but in August 1999 
submitted a statement noting that he never received a copy of 
the June 1997 rating decision.  The RO continued to deny the 
service connection claim in November 1999, apparently denying 
the claim on the merits.  The veteran appealed this denial to 
the Board, which reopened the service connection claim for 
arthritis but denied the claim on the merits in March 2003.  
The veteran submitted multiple motions to reconsider the 
March 2003 Board decision, which were denied in June 2003, 
February 2004, and May 2004.  As the veteran did not appeal 
the Board decision to the U.S. Court of Appeals for Veterans' 
Claims, the March 2003 Board decision is final.  38 U.S.C.A. 
§ 7104.  

The veteran filed a claim to reopen service connection for 
arthritis in December 2004.

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Evidence considered since the last final Board decision in 
March 2003 includes two medical opinions addressing the 
veteran's claim, one of which in December 2004 supports a 
nexus between his gout, service-connected hallux valgus, and 
generalized osteoarthritis.

The Board finds that the positive medical opinion is new and 
material.  The evidence is new because it was not submitted 
previously, and the Board did not consider it in its previous 
decision.  38 C.F.R. § 3.156(a).  The evidence also is 
material because it suggests a relationship between the 
veteran's present arthritis and his service-connected hallux 
valgus.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
This raises a reasonable possibility of substantiating the 
service connection claim for arthritis.  38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that the evidence is 
both new and material and serves to reopen the veteran's 
claim.

The veteran's claim to reopen service connection for 
arthritis based on new and material evidence has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above with respect to the 
new and material evidence issue, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for arthritis of multiple joints 
(other than right great toe), to include as a residual of 
manifestation of gouty arthritis, and to this extent only the 
claim is granted.


REMAND

VA medical records dated from 1994 to 2001 show arthritis of 
the multiple joints, including the knees, ankles, feet, 
lumbar spine, hips, and fingers.  

The service medical records show findings of arthritis in the 
right shoulder after suffering injury in a motor vehicle 
accident in December 1956.  The veteran also had complaints 
in his knee in March 1961.  Five months after service in 
September 1961, a VA special arthritis examination noted the 
veteran's complaints of occasional mild joint pain in the 
knees during service.  In June 1961, he began to notice pain 
in the right big toe on walking.  A uric acid test revealed 
8mgs.  On physical examination, the feet revealed no evidence 
of deformity and the other joints appeared to be within 
normal limits.  The diagnosis was history of gout with 
minimal residuals at that time.  A September 1961 VA special 
orthopedic examination shows a diagnosis of hallux valgus 
deformity, minimal, involving the 1st toe of the right foot 
with early hypertrophic osteoarthritis, minimal, symptomatic.  

The veteran is presently service-connected for arthritis in 
the right great toe, residual of gout with hallux valgus and 
residuals of separation of the right acromioclavicular joint.

A September 2001 VA examiner found that the veteran's 
arthritis in the hips, left knee, and hands were not thought 
to be related to the initial injury to his right shoulder, 
but did not offer a rationale or provide an opinion on 
whether the general arthritis was otherwise related to 
service or the post-service findings of hypertrophic 
osteoarthritis in the right great toe.  A December 2004 
private medical opinion notes that there was a nexus between 
the veteran's gout, hallux valgus, and his generalized 
osteoarthritis but, again, no rationale was provided.

A February 2006 VA examiner determined that the veteran's 
gout was not related to the present diagnoses of arthritis of 
the multiple joints, but based this opinion on the mistaken 
assessment that the records in 1961 did not show hypertrophic 
osteoarthritis.  Therefore, this opinion is not adequate.

A medical opinion is necessary to resolve this claim that is 
based on a thorough review of all relevant medical evidence.  
It needs to be determined whether the present arthritis in 
the multiple joints is related to the hypertrophic 
osteoarthritis of the right big toe that was found as early 
as five months after service, or is otherwise related to 
service.

Regarding the claim for an earlier effective date, the 
veteran filed what the Board construes as a valid notice of 
disagreement in May 2007 with the March 2007 rating decision 
granting an increased rating of 10 percent for arthritis of 
the right great toe, residual of gout with hallux valgus, 
effective August 29, 2006.  Specifically, he took issue with 
the effective date assigned.  Therefore, a statement of the 
case addressing this issue should be provided to the veteran. 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether his present arthritis of the 
multiple joints is at least as likely as 
not related to the findings of 
hypertrophic osteoarthritis in the right 
great toe found five months after service, 
or is otherwise related to service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then re-
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
A statement of the case (SOC) also should 
be issued regarding the assignation of a 
10 percent rating effective August 29, 
2006 for the arthritis of the right great 
toe, residual of gout with hallux valgus.  
The SOC should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


